239 So. 2d 903 (1970)
Jimmy GRANT, alias
v.
STATE.
3 Div. 46.
Court of Criminal Appeals of Alabama.
October 6, 1970.
*904 William P. Haney, Jr., Montgomery, for appellant.
MacDonald Gallion, Atty. Gen., and Lloyd G. Hart, Asst. Atty. Gen., for the State.
CATES, Judge.
Shoplifting of merchandise valued at $7.00 (Grand Larceny, Code 1940, T. 14, § 331, as amended,  theft from shop $5.00 and upwards): sentence seven years.
The only point argued was the competence of a store clerk to testify to her opinion of value. An expert witness is one who knows more than the jury about a subject. Basically, the trial judge determines the qualification. The defendant has the right to go into the qualifications before the judge rules.
On the instant record all the defense did was object whereupon the assistant district attorney asked further questions. Moreover, the defendant got the benefit of the wholesale purchase prices rather than retail selling prices.
No motion to exclude, no request for the affirmative charge and no motion for new trial appear in the record. Hence, we are not called on to rule on the sufficiency of the evidence. Alexander v. State, 44 Ala.App. 143, 204 So. 2d 486.
We have reviewed the entire record under Code 1940, T. 15, § 389 and consider the judgment below is due to be
Affirmed.